Exhibit 6
Wells, Kelcey




From:                                    Samuel_Steinbock-Pratt@nysd.uscourts.gov
Sent:                                    Thursday, March 7, 2019 1:47 PM
To:                                      Butler, Thomas; dmarzec@marzeclaw.com; jerome.noll@marzec.myfirm.pro; Panchavati,
                                         Shruti
Subject:                                 Re: Lis v. Lancaster, 19-cv-1414 (JSR)


CAUTION: This message originated outside of the firm. Use caution when opening attachments, clicking links or
responding to requests for information.

My last email didn't include everyone. Sorry about that.

Samuel Steinbock-Pratt

Law Clerk to the Hon. Jed S. Rakoff
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1340
New York, NY 10007
(212) 805-0401




From:      Samuel Steinbock-Pratt/NYSD/02/USCOURTS
To:      dmarzec@marzeclaw.com, butlert@whiteandwilliams.com
Date:     03/07/2019 01:44 PM
Subject:     Lis v. Lancaster, 19-cv-1414 (JSR)




Counsel:

Plaintiff's request to file a motion to remand and a motion for a preliminary injunction is granted. The Judge also approved
the schedule we discussed on the phone (opening papers March 15, response March 25, reply April 2).

We'll have oral argument at the initial pretrial conference, which is yet to be scheduled. Bring a proposed case
management plan to that conference in the event that the motion for remand is denied. You'll receive a date for that
conference, along with the CMP template, from our courtroom deputy in the near future.

Regards,

Samuel Steinbock-Pratt

Law Clerk to the Hon. Jed S. Rakoff
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1340
New York, NY 10007
(212) 805-0401




                                                                 1
